          Case 2:20-cv-00472-JCM-VCF Document 34 Filed 06/14/21 Page 1 of 7



 1                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 2
     LAS VEGAS SANDS CORP., a Nevada                        Case No. 2:20-cv-00472-JCM-VCF
 3   corporation,
 4             Plaintiff,
                                                            FINAL JUDGMENT BY
 5   v.                                                     DEFAULT AND PERMANENT
                                                            INJUNCTION
 6   XIAN SHENG CHEN, SHA'SHA JIN, JIE LUO,
     MENG LUI, BINGJIAN WANG, XIAO YANG
 7   XIANG, TIANXIA ZHANG; AND THE
     UNKNOWN REGISTRANTS OF: 11BB8331.COM,
 8   11CC8331.COM, 11DD8331.COM, 11EE8331.COM,
     8332.COM, 10050451.COM, 10050452.COM,
 9   1005NET-11UFTRTYRSXCUJUYDFGZC.COM,
     VOQGFKISH.COM, 10050453.COM,
10   10050454.COM, 1005CM-
     13SADFADSSDXCZFVADSFASDFASDCAC.COM
11   , 10050455.COM, 1005VIP-
     13QWERFSXHGGKBJLOIBJHGDCDASZRS.COM,
12   10050456.COM, 1005CM-
     1SADFADSSDXCZFVADSFASDFASDCAC.COM,
13   10050457.COM, 1005AM-
     11QAZXSWEDCVFRTGBNHYUJMKIOLPP.COM,
14   10050458.COM, 1005VIP-
     14QWERFSXHGGKBJLOIBJHGDCDASZRS.COM,
15   10050459.COM, 1005J.COM, 5009SS.COM,
     JSC6688.COM,
16
               Defendants.
17

18             The Clerk of the Court having entered the default of Defendants Xian Cheng Chen,
19   Sha'sha Jin, Jie Luo, Meng Lui, Bingjian Wang, Xiao Yang Xiang, Tianxia Zhang, and
20   unknown registrants of 11bb8331.com, 11cc8331.com, 11dd8331.com, 11ee8331.com,
21   8332.com,          10050451.com,       10050452.com,       1005net-11uftrtyrsxcujuydfgzc.com,
22   Voqgfkish.com,         10050453.com,   10050454.com,     1005cm-13sadfadssdxczfvadsfasdfasd
23   cac.com, 10050455.com, 1005vip-13qwerfsxhggkbjloibjhgdcdaszrs.com, 10050456.com,
24   1005cm-1sadfadssdxczfvadsfasdfasdcac.com,           10050457.com,   1005am-11qazxswedcvfrt
25   gbnhyujmkiolpp.com,          10050458.com,     1005vip-14qwerfsxhggkbjloibjhgdcdaszrs.com,
26   10050459.com, 1005j.com, 5009ss.com, and Jsc6688.com (collectively, the “Defendants”),
27   Plaintiff Las Vegas Sands Corp. (“Plaintiff” or “Las Vegas Sands”) having moved the Court
28   for entry of a final judgment by default against Defendants, and the Court having considered

                                                   -1-
          113029778.1
       Case 2:20-cv-00472-JCM-VCF Document 34 Filed 06/14/21 Page 2 of 7



 1   Plaintiff’s motion, the accompanying memorandum of points and authorities, the papers and
 2   pleadings on file in this case, and for good cause shown, the Court hereby FINDS as follows:
 3              1.     Plaintiff Las Vegas Sands has alleged meritorious claims for trademark
 4   counterfeiting, trademark infringement claims, and common law trademark and unfair
 5   competition claims.
 6              2.     Las Vegas Sands is the owner of common law and registered trademark
 7   rights in the SANDS mark, “Jinsha” mark, the VENETIAN mark, and the wing lion design
 8   mark. In addition, , Las Vegas Sands owns U.S. trademark registrations for these marks.
 9   These trademark registrations include, among others, the following:
10                   Mark           U.S. Reg. No.    First Use             Goods and Services

11                                                               “Entertainment services-namely,
                                                                 providing stage show, gambling and
                                      1,209,102      1/1/1952
12                                                               casino services . . . .”

13                                                               “[P]roviding casino and gaming services;

14          SANDS                     3,734,615     12/31/1952
                                                                 providing casino and gambling facilities
                                                                 . . . .”

15
                                      3,838,397     11/30/1996   “Casino services....”
16

17          SANDS                     3,850,500     11/30/1996   “Casino services...”

                 VENETIAN             2,507,363      5/4/1999    “Casino and gaming services…”
18             THE VENETIAN           2,507,362      5/4/1999    “Casino and gaming…”
19

20
                                      2,352,445     6/19/1999    “Casino and gaming services…”
21

22

23
                                      2,655,917     5/04/1999    “Casino and gaming services…”
24

25

26   All of the aforementioned marks are collectively referred to herein as the “SANDS Marks.”
27   ///
28   ///

                                                    -2-
       113029778.1
       Case 2:20-cv-00472-JCM-VCF Document 34 Filed 06/14/21 Page 3 of 7



 1              3.     Las Vegas Sands will suffer irreparable injury to its valuable trademarks and
 2   associated goodwill if the Defendants are not enjoined because an injunction appears to be the
 3   only effective remedy and absent an injunction, Defendants will likely continue to use the
 4   SANDS Marks and continue to cause reputational damage to Las Vegas Sands;
 5              4.     As a direct and proximate result of Defendants’ conduct, Plaintiff has
 6   suffered, and will continue to suffer, monetary loss and irreparable injury to its business,
 7   reputation, and goodwill.
 8              5.     The balance of hardships favors Plaintiff.
 9              6.     Entry of a permanent injunction is in the public interest.
10             NOW THEREFORE, it is ORDERED, ADJUDGED, AND DECREED that
11   Plaintiff shall take judgment against Defendants, and further that:
12              A.     Pursuant to 15 U.S.C. § 1117(a)-(c), Defendants are ordered to pay to
13   Plaintiff statutory damages in the amount of $2,000,000;
14              B.     Pursuant to 15 U.S.C. § 1116, Defendants and their respective officers,
15   agents, servants, employees, attorneys, and all persons, corporations, business entities, and
16   other associations of persons who are in active concert or participation with Defendants (the
17   “Restrained Parties”), are hereby permanently enjoined and restrained from:
18              1.     Using the SANDS Marks or the any confusingly similar variations thereof,
19   alone or in combination with any other letters, words, letter string, phrases or designs in
20   commerce, including, without limitation, on any website, in any domain name, in any social
21   network user name, in any hidden website text, or in any website metatag; and
22              2.     Engaging in false or misleading advertising or commercial activities likely
23   to deceive consumers into believing that any Defendant is the Plaintiff or that any Defendant’s
24   services are associated or affiliated with, connected to, approved or sponsored by the Plaintiff;
25   ///
26   ///
27   ///
28   ///

                                                    -3-
       113029778.1
       Case 2:20-cv-00472-JCM-VCF Document 34 Filed 06/14/21 Page 4 of 7



 1       IT IS HEREBY FURTHER ORDERED THAT:
 2       A.     GoDaddy.com, Inc. (the domain name registrar for the domains associated with the
 3   websites) and VeriSign, Inc. (the .com domain name registry) are hereby ordered to
 4   immediately remove or disable the domain name server information for the domains attached
 5   here as Exhibit A.
 6                                                IT IS SO ORDERED:
 7

 8                                                _______________________________
                                                  UNITED STATES DISTRICT JUDGE
 9                                                        June 14, 2021
                                                  DATED: ________________________
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -4-
       113029778.1
     Case 2:20-cv-00472-JCM-VCF Document 34 Filed 06/14/21 Page 5 of 7



 1                        EXHIBIT A – DOMAINS TO DISABLE
 2                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
 3                          CASE NO. 2:20-CV-00472-JCM-VCF
 4                  LAS VEGAS SANDS CORP. V. XIAN SHENG CHEN, ET AL.
 5
                   Infringing Domain                      Registrant Email
 6
     w778800.com                                29883176@qq.com
 7   w778811.com                                29883176@qq.com
 8   w778822.com                                29883176@qq.com
     w778833.com                                29883176@qq.com
 9
     w778844.com                                29883176@qq.com
10
     w778855.com                                29883176@qq.com
11   w778866.com                                29883176@qq.com

12   w778877.com                                29883176@qq.com
     tz.amjs78332.com                           js2979ha@gmail.com
13
     11aa8331.com                               baoma5350@gmail.com
14   11bb8331.com                               11bb8331.com@domainsbyproxy.com

15   11cc8331.com                               11cc8331.com@domainsbyproxy.com
     11dd8331.com                               11dd8331.com@domainsbyproxy.com
16
     11ee8331.com                               11ee8331.com@domainsbyproxy.com
17   8332.com                                   8332.com@domainsbyproxy.com
18   jj8js.com                                  js2018825@gmail.com
     jj8.com                                    978888118@qq.com
19
     3616a.com                                  xxy930808@gmail.com
20   3616b.com                                  xxy930808@gmail.com
21   3616c.com                                  xxy930808@gmail.com
     3616d.com                                  xxy930808@gmail.com
22
     3616e.com                                  xxy930808@gmail.com
23   3616f.com                                  xxy930808@gmail.com
24   3616g.com                                  xxy930808@gmail.com
     3616h.com                                  xxy930808@gmail.com
25
     3616j.com                                  xxy930808@gmail.com
26
     3616k.com                                  xxy930808@gmail.com
27   3616l.com                                  xxy930808@gmail.com

28   3616n.com                                  xxy930808@gmail.com


                                          -5-
     113029778.1
     Case 2:20-cv-00472-JCM-VCF Document 34 Filed 06/14/21 Page 6 of 7



 1                 Infringing Domain                         Registrant Email
 2   3616o.com                                     xxy930808@gmail.com
     3616p.com                                     xxy930808@gmail.com
 3
     3616q.com                                     xxy930808@gmail.com
 4   3616r.com                                     xxy930808@gmail.com
 5   3616s.com                                     xxy930808@gmail.com
     3616t.com                                     xxy930808@gmail.com
 6
     3616u.com                                     xxy930808@gmail.com
 7
     3616v.com                                     xxy930808@gmail.com
 8   3616x.com                                     xxy930808@gmail.com

 9   3616y.com                                     xxy930808@gmail.com
     3616z.com                                     xxy930808@gmail.com
10
     9998900.com                                   xxy930808@gmail.com
11   616201.com                                    xiaohuining@outlook.com

12   1764.com                                      xiaohuining@outlook.com
     10050451.com                                  10050451.com@domainsbyproxy.com
13
     10050452.com                                  10050452.com@domainsbyproxy.com
14                                                 1005net-
15   1005net-11uftrtyrsxcujuydfgzc voqgfkish.com   11uftrtyrsxcujuydfgzcvoqgfkish.com@dom
                                                   ainsbyproxy.com
16   10050453.com                                  10050453.com@domainsbyproxy.com
17   1005cm-                                       1005cm-
                                                   13sadfadssdxczfvadsfasdfasdcac.com@dom
18   13sadfadssdxczfvadsfasdfasdcac.com            ainsbyproxy.com

19   10050454.com                                  10050454.com@domainsbyproxy.com
     10050455.com                                  10050455.com@domainsbyproxy.com
20
                                                   1005vip-
21   1005vip-
                                                   13qwerfsxhggkbjloibjhgdcdaszrs.com@dom
     13qwerfsxhggkbjloibjhgdcdaszrs.com            ainsbyproxy.com
22
     10050456.com                                  10050456.com@domainsbyproxy.com
23
     1005cm-                                       1005cm-
24                                                 1sadfadssdxczfvadsfasdfasdcac.com@doma
     1sadfadssdxczfvadsfasdfasdcac.com             insbyproxy.com
25   10050457.com                                  10050457.com@domainsbyproxy.com
26   1005am-                                       1005am-
                                                   11qazxswedcvfrtgbnhyujmkiolpp.com@do
27   11qazxswedcvfrtgbnhyujmkiolpp.com             mainsbyproxy.com
28   10050458.com                                  10050458.com@domainsbyproxy.com

                                            -6-
     113029778.1
     Case 2:20-cv-00472-JCM-VCF Document 34 Filed 06/14/21 Page 7 of 7



 1                 Infringing Domain                      Registrant Email
 2                                              1005vip-
     1005vip-
                                                14qwerfsxhggkbjloibjhgdcdaszrs.com@dom
 3   14qwerfsxhggkbjloibjhgdcdaszrs.com         ainsbyproxy.com

 4   10050459.com                               10050459.com@domainsbyproxy.com
     1005j.com                                  1005j.com@domainsbyproxy.com
 5
     5009ss.com                                 5009ss.com@domainsbyproxy.com
 6   jsc6688.com                                jsc6688.com@domainsbyproxy.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          -7-
     113029778.1
